Case 3:07-cv-01505-SCC-BJM Document 347 Filed 07/21/21 Page 1 of 1




                          IN THE UNITED STATES COURT
                        FOR THE DISTRICT OF PUERTO RICO




      COMMONWEALTH OF PUERTO RICO

            Plaintiff
                                              CIV. NO.: 07-1505 (SCC)
                v.

      SHELL OIL COMPANY., ET AL.

            Defendants



                                 JUDGMENT

          In view of the Order entered at Docket No. 346, this case

      is hereby dismissed with prejudice, as to Exxon Mobil

      Corporation and Esso Standard Oil Company (Puerto Rico)

      each party to bear its own costs, attorney’s fees and expenses.

      The Court will retain jurisdiction to enforce the terms and

      conditions of the Consent Decree.

             IT IS SO ORDERED.

             In San Juan, Puerto Rico, this 21st day of July, 2021.


                        S/ SILVIA CARREÑO-COLL
                        UNITED STATES DISTRICT COURT JUDGE
